Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a method of realizing a ferroic response including applying a positive or negative conjugate field and applying a slightly negative or slightly positive conjugate field.
Group II, claim(s) 7-12, drawn to a method of realizing a ferroic response including applying a positive conjugate field, applying a slightly negative conjugate field, applying a negative conjugate field, and applying a slightly positive conjugate field.
Group III, claim(s) 13-20, drawn to a ferroic response system including a ferroic response element, and a controller.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species A: drawn to claims 1, 2, 5.
Species B: drawn to claims 1, 3, 5.
Species C: drawn to claims 1, 4, 5.
Species D: drawn to claims 1, 2, 6.
Species E: drawn to claims 1, 3, 6.
Species F: drawn to claims 1, 4, 6.
Species G: drawn to claims 7, 8, 11.
Species H: drawn to claims 7, 9, 11.
Species I: drawn to claims 7, 10, 11.
Species J: drawn to claims 7, 8, 12.
Species K: drawn to claims 7, 9, 12.
Species L: drawn to claims 7, 10, 12.
Species M: drawn to claims 13, 14, 15, 18.
Species N: drawn to claims 13, 14, 16, 18.
Species O: drawn to claims 13, 14, 17, 18.
Species P: drawn to claims 13, 14, 15, 19.
Species Q: drawn to claims 13, 14, 16, 19.
Species R: drawn to claims 13, 14, 17, 19.
Species S: drawn to claims 13, 14, 15, 20.
Species T: drawn to claims 13, 14, 16, 20.
Species U: drawn to claims 13, 14, 17, 20.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 7 and 13.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of realizing a ferroic response, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Muller (FR 3028927), which is being presented as an X reference in the International Search Report and includes a method of realizing a ferroic response as disclosed in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763